Citation Nr: 9920717	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a right wrist disability, 
based on additional disability due to hospitalization at a 
Department of Veterans Affairs (VA) facility in June 1979.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1995 rating decision of the Regional Office 
(RO) which denied the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
based on additional disability due to treatment at a VA 
facility in June 1979.  

The Board notes that it denied the same claim in a decision 
dated in November 1983.  However, since that determination, 
new regulations have been implemented governing benefits 
pursuant to 38 U.S.C.A. § 1151.   Accordingly, the Board will 
consider the veteran's current claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 on a de 
novo basis, without regard to finality of the previous Board 
decision.  In Routen v. Brown, 142 F.3d 1434, 1441 (Fed.Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that "[t]here is a good argument that, if a 
new law provides for benefits not previously available, even 
though grounded on some but not all of the same facts 
adjudicated under an earlier law, a new cause of action is 
created along with a new entitlement to a remedy."  The 
Board will, therefore, consider the veteran's current claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right wrist disability due to treatment at a VA 
facility in June 1979 without regard to finality of the 
previous decision.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. While hospitalized in a VA facility from April to June 
1979, the veteran sustained an injury to the right wrist.  

3. He subsequently underwent several surgical procedures on 
the right wrist.

4. The current right wrist disorders cannot be disassociated 
from the injury to the right wrist in June 1979.


CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right wrist disability due to treatment at a VA 
facility in June 1979 are warranted.  38 U.S.C.A. § 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (as in effect prior to 
October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence concerning 
the onset of his right wrist disability is sufficient to 
conclude that his claim is well grounded.  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.



Factual background

The veteran was hospitalized in a VA facility from April to 
June 1979 for unrelated complaints.  An entry dated June 22, 
1979 shows that the veteran related that the side rail fell 
off his bed that morning and it "jarred" him.  He stated 
that as he was reaching up to pull the button to lower the 
rail, the entire rail gave way and the momentum caused him to 
partially roll off the bed.  His actual fall was stopped by 
his hand touching the floor.  No actual injury was reported.  
Another entry that day reveals that the veteran caught his 
right wrist in the siderail of the bed.  He had pain when 
resisting wrist extension.  An incident report on the day of 
the injury reveals that the veteran stated that he broke his 
fall from the bed with his right hand.  He noted no abrasions 
or bruises.  It was noted that the veteran was complaining of 
right wrist pain.  It was indicated that he had experienced 
the same pain prior to admission, but that it hurt worse 
since the incident in the hospital.  A physician noted no 
wrist edema, erythema or increased warmth.  There was pain on 
wrist extension when the examiner resisted it.  He was seen 
the next day and reported pain in the right wrist region.  An 
X-ray study of the right wrist revealed no abnormalities.  
The veteran had no right wrist complaints two days later.  On 
the day of discharge, he stated that his wrist pain was gone.

The veteran was seen in the orthopedic clinic of a VA 
outpatient treatment facility in July l979.  He complained of 
right wrist pain of increased severity since a twisting 
injury one month earlier.  Following an examination, the 
pertinent impression was DeQuervan's tenosynovitis of the 
right wrist.  When he was seen in August 1979, the veteran 
was wearing an Ace wrap.  The impression was acute soft 
tissue injury, resolving.  

During a VA hospitalization in December 1979, the veteran 
underwent a dorsal compartment release of the right wrist. 

VA outpatient treatment records show that the veteran was 
seen in June 1980 and it was noted that he had undergone 
microvascularization surgery the previous March for 
Kienbock's disease of the right lunate bone.  

An undated report discloses that X-ray studies of the right 
wrist from June 1979 to November 1980 were reviewed.  It was 
reported that the findings were those of a vascular necrosis 
(aseptic necrosis or Kienbock's disease).  These findings 
were present on the June 1979 X-ray and could result from 
micro trauma, trauma, be idiopathic or secondary to a 
dislocation and spontaneous relocation.  These above 
possibilities must have happened in the past, prior to the 
June 22, 1979, incident, and the increase in density was 
caused by calcium.  It could be surmised that the dense 
lunate had been present for some time prior to June 22, 1979.

The veteran was again hospitalized by the VA in July 1981.  
It was reported that he had a probable fracture of the lunate 
in June 1979, which was treated with six weeks of casting.  A 
history of DeQuervan's tenosynovitis of the right wrist 
treated with a first dorsal compartment release in December 
1979 was also noted.  It was reported that the attempted 
microvascularization in March 1980 was unsuccessful.  A 
resection of the avascular segment of the capitate lunate and 
partial wrist fusion with pinning with a distal radius bone 
graft was performed during the hospitalization.  The 
diagnoses were avascular necrosis of the lunate of the right 
wrist and degenerative joint disease of the capitate lunate 
joint of the right wrist.

The veteran was referred to a VA pain clinic in October 1985 
and it was noted that he had experienced wrist pain since an 
accident in Korea in 1951.

The veteran was examined by the VA in August 1996.  The 
assessment was right wrist fracture and surgery with residual 
scar and fusion.

The veteran was again examined by the VA in December 1996.  
He described the injury to the right wrist which occurred 
when he was a patient at a VA hospital.  He stated that the 
wrist was quite painful.  It was noted that his motions were 
very limited.  It was noted that the claims folder was 
reviewed by the examiner.  Following an examination, the 
examiner concluded that the present problems of the right 
wrist were the result of the 1979 injury and subsequent 
surgeries which did not help the wrist because all the 
surgeries were performed at the mid carpal area and the 
radiocarpal joint had been left untouched and had developed 
arthritis.  He added that the veteran needed a radiocarpal 
fusion to eliminate the pain.  

Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
appellant shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such appellant's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the appellant, or, in appropriate cases, the appellant's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. §  1151 was amended by 
Congress.  See 38 U.S.C. § 1151(a)(1) (1997); Pub. L. No. 
104-204, Title IV, § 422(a), Sept. 26, 1996, 110 Stat. 2926.  
The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a appellant in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the appellant's 
willful misconduct and

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the appellant under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.§ 1151 was filed in December 
1994, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C. 
§ 1151(a)(1).  Congress specifically provided that the 
amendments to section 1151 would be applicable to all claims 
filed on or after October 1, 1997.  Id.  Therefore, the new 
statute is not applicable to the appellant's claim.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Accordingly, the Board 
will consider the appellant's claim without regard to fault 
of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed.Cir. 1993), 
aff'd, 513 U.S. 115 (1994).

While the veteran in this case does not have to show fault or 
negligence in medical treatment, Id., he still has the burden 
of submitting evidence of additional disability which came as 
the result of the VA medical treatment.  38 U.S.C.A. 
§ 5107(a). "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A claimant cannot met his burden simply by 
presenting lay statement or testimony, because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran asserts that he sustained a right wrist 
disability when he fell on it while hospitalized by the VA in 
June 1979.  He claims that he has had several operations on 
the wrist and that he has been treated for right wrist 
complaints continuously since the injury.  The Board 
acknowledges that when a number of X-rays of the right wrist 
were reviewed by a VA physician, it was indicated that the 
veteran had sustained some previous injury to that joint.  
However, there was no mention of whether the injury during 
the hospitalization resulted in additional disability to the 
right wrist.  The veteran was examined by the VA in August 
and December 1996.  Following the most recent examination, 
the examiner specifically attributed the current disability 
of the right wrist to the injury in 1979.  It is significant 
to point out that this conclusion was based on a review of 
the veteran's claims folder.  Clearly, the examiner had the 
opportunity to review the veteran's medical history, and it 
was based on his examination and the veteran's history that 
he reached his conclusion.  There is no medical evidence to 
the contrary.  The Board must conclude, therefore, that the 
weight of the evidence supports the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 a right wrist disability, based on additional 
disability due to hospitalization at a VA facility in June 
1979 are granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

